DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being obvious over Sand (U.S. Pub. No. 2002/0111260) in view of Sassi et al. (U.S. Patent No. 5,806,289).
inventor & assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claim 4: Sand discloses an apparatus for forming an upper edge of a paperboard container having a bottom and a sidewall terminating at a rim at the upper edge, the apparatus comprising: a pocket including a shell having a cavity with a mouth configured to receive the container such that the rim extends beyond the mouth and the container is centered along an axis of the pocket (Figs. 1, 7, & 9; via extending upper portions of the container out of pockets on turret 22) , the rim being formed with a curl thereon (Figs. aaA-11C); and a flattening station configured to provide compression and flattening of the curl formed on the rim (Figs. 16A-16C), the flattening station including a cam coupled to a forming member (Fig. 12; via 218) having a first forming surface (Fig. 16; via surface of the cavity on 218), the cam and the forming member being moveable back and forth relative to a support along the axis of the 
Sand does not disclose the specificity of the claimed mechanical movements of the cam follower (being in the form of roller) in respect to the cam by having the a support including a cam and a forming member mounted to the cam, the forming member having a first forming surface and the cam including an inclined cam surface, wherein the support including the cam and the forming member are moveable together back and forth relative to the container along the axis of pocket; the forming arms being axially moveable together with the support including the cam and the forming members from retracted position to an extended position; nor a cam followers in the form of roller moves along the inclined cam surface such that the forming arms pivot toward each other to position each second forming surface spaced from and adjacent to a lower end of the curl on the rim, nor (filed amendment on 12/30/2021) having the roller of each forming arm moves along the inclined cam surface such that the forming arms pivot to move toward each other from an open position in which the forming member and each forming segment are spaced from each other to closed position.  However, Sassi discloses similar apparatus with a support including a cam and a forming member mounted to the cam, the forming member having a first forming surface and the cam including an inclined cam surface, wherein the support including the cam and the forming member are moveable together back and forth relative to the container along the axis of pocket; the forming arms being axially moveable together with the support including the cam and the forming members from retracted position to an extended position; and a cam followers in the form of roller move along the inclined cam surface such that the forming arms pivot toward each other to position each second forming surface spaced from and adjacent to a lower end of the curl on the rim, see for (Figs. 1a & 3-11; via cam 36 with inclined surface, forming member 72 mounted to the cam, few cam follower being in a shape of roller 49, 48, etc., sliding along cam 36; with a another forming arm via 57; while arms 57 & 72 moves toward and away from each other’s), see below annotated figure; 
Sassi also has the amended claim’s limitations filed on 12/30/2020; of having the roller of each forming arm moves along the inclined cam surface such that the forming arms pivot to move toward each other from an open position in which the forming member and each forming segment are spaced from each other to closed position, see for example (Figs. 1 & 3-11; (via open/closed arms 72 & 57; annotated figures below).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Sand’s flattening mechanism by another mechanism having a support including a cam and a forming member mounted to the cam, the forming member having a first forming surface and the cam including an inclined cam surface, wherein the support including the cam and the forming member are 


    PNG
    media_image1.png
    670
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    851
    841
    media_image2.png
    Greyscale

Regarding claim 5: Sand discloses that the first forming surface (Fig. 16; via flat surface of the cavity on 218) is a flat surface and the second forming surface is a flat surface (via flat surface of 68 facing the cavity of 218);
Regarding claim 6: Sand discloses that a heating station is configured to heat the rim prior to the rim being formed with a curl, see for example (Fig. 1; via heating station 26);

Regarding claim 8:Sand discloses that the curling station (via 28) includes a pair of cooperating concave forming surfaces configured to form the curl on the rim, see for example (Fig. 11).
Response to Arguments
Applicant’s arguments with respect to claims 4-8 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.
In respect to the argued upon issue of having a cam being coupled to a forming member where the cam includes an inclined cam surface that engages cam followers, in the form of rollers, on the forming arms to create the pivoting movement of the forming arms, to be missing from the applied art of Sassi ‘289.  
The office believes the applied art of ‘289 discloses the claimed and argued upon mechanism of having a rolled cam follower moving along inclined cam surface to move forming arms toward and away from each other, along with having the forming member coupled to the inclined cam surface, see (Figs. 1a & 3-11 along with the above annoted figures). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731